USCA11 Case: 21-13400    Date Filed: 10/07/2022   Page: 1 of 17




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-13400
                 ____________________

RICKEY LEE CHRISTMAS,
                                             Plaintiff-Appellee,
versus
CORIZON HEALTH SERVICES, et al.,


                                                   Defendants,


DOCTOR RODRIGUEZ,
DOCTOR GOMEZ,


                                       Defendants-Appellants.


                 ____________________
USCA11 Case: 21-13400       Date Filed: 10/07/2022    Page: 2 of 17




2                      Opinion of the Court                21-13400

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 8:17-cv-01183-KKM-SPF
                    ____________________

Before WILSON, BRANCH, and LAGOA, Circuit Judges.
PER CURIAM:
        This is an appeal from a deliberate indifference claim stem-
ming from Plaintiff-Appellee Rickey Lee Christmas’s time as a pre-
trial detainee at Polk County’s South Jail. Christmas’s claim was
that he was in severe pain and discomfort because of hernias and a
malfunctioning colostomy, but that he was treated, for the most
part, only with Tylenol. The jury found that two doctors—Christ-
mas’s treating physician, Luis Rodriguez, and the site medical di-
rector, Margie Gomez (together, the Defendants-Appellants)—
were deliberately indifferent to his medical needs. On the claim
against Dr. Rodriguez, the jury awarded $100,000 in compensatory
damages and $300,000 in punitive damages. And on the claim
against Dr. Gomez, the jury awarded $50,000 in punitive damages.
After careful review, and with the benefit of oral argument, we af-
firm.
    I.     FACTUAL AND PROCEDURAL BACKGROUND
       Because this case comes to us after a jury trial, we summa-
rize the facts based on the evidence presented at trial.
USCA11 Case: 21-13400       Date Filed: 10/07/2022     Page: 3 of 17




21-13400               Opinion of the Court                        3

        In early 2015, Christmas spent several months in the hospital
after intruders broke into his home and shot him with a sawed-off
shotgun. He underwent four surgeries, including one to place a
temporary mesh on his stomach and another to perform a colos-
tomy. While many of the bullet fragments were removed from his
body (approximately 50 to 75), some could not be removed and
remained in his back. After his discharge from the hospital, Christ-
mas continued to undergo treatment. He was prescribed pain
medications, including oxycodone.
         A month later, Christmas had another follow-up appoint-
ment. He was under the impression that he would have his colos-
tomy reversed at that time. But before the appointment, Christ-
mas was arrested and booked into South Jail in April 2016. South
Jail is staffed with physicians from a private company called Cori-
zon Health Services. Corizon’s treating physician at South Jail was
Dr. Rodriguez, and Dr. Rodriguez’s supervisor was Corizon’s site
medical director, Dr. Gomez.
       Christmas’s initial medical screening at South Jail showed
that he had bullet fragments in his body, a colostomy bag, and mul-
tiple hernias. As a result, he was placed in the medical ward where
he lived for about two years. Early on, Dr. Rodriguez learned that
Christmas’s surgeon had been considering a colostomy reversal
around the time of his arrest.
     During his time at South Jail, Christmas complained repeat-
edly—at least 29 times—that he was in excruciating pain. The
USCA11 Case: 21-13400       Date Filed: 10/07/2022     Page: 4 of 17




4                      Opinion of the Court                21-13400

district court’s opinion included a table summarizing those com-
plaints:
     Date                            Complaint
    4/25/16   “Both feet hurt pretty bad and my left lower back,
              my thighs, and my legs, they’re numb.”
    4/27/16   “I have bullets in my back and it’s causing my legs
              to retain water. I need pain medication and my anx-
              iety medication.”
    5/2/16    “I need my pain meds renewed. And also I need anx-
              iety medication, I can’t sleep. Having bad dreams.”
 5/6/16       “I have hernias and also my stomach has a bad reac-
              tion to spicey food and also creates gas. Can I be put
              on a spicey diet regimen. I also would want to raise
              the times I get my pain meds or be put back on
              something.”
 6/20/16      “I need my pain medication renewed. I am also con-
              stipated, I need to be back on my high fiber diet.”
 9/24/16      Requested more Tylenol.
 9/30/16      “I need my meds renewed, please, Tylenol and all
              the rest.”
 12/1/16      “Surgery to remove colostomy and restore intesti-
              nal tract to original configuration. Surgical removal
              of bullets, metal fragments near spine, gut, and re-
              pair of damaged hernia repair.”
 12/21/16     “I’m still in pain, my back, and when I eat beans, I’m
              bleeding. The beans stop me up and hurt bad. Please
              help.”
 1/11/17      “I have a lot of bullets in my back that needs to come
              out and I’m in a lot of pain.”
USCA11 Case: 21-13400     Date Filed: 10/07/2022     Page: 5 of 17




21-13400            Opinion of the Court                         5

1/15/17    “My back hurts and numb [sic] and my leg burns.”
1/21/17    “My back needs the bullets taken out. I need pain
           meds.”
2/14/17    “My body aches, my head is stopped up, and I got
           the flu bug.”
2/24/17    “I still got a cold and the back of my head hurts and
           my [whole] body.”
3/11/17    “Bad headaches and sneezing and my back hurts.”
5/30/17    “I have a sharp pain right behind my colostomy bag.
           I can’t breathe and I’m not pooping like I was.”
6/10/17    “Rolled out of bed on my back, I hurt all over.”
7/1/17     “My hernia hurts and the back of my neck.”
7/19/17    “My neck, my back, and my stomach hurts, constant
           pain.”
7/26/17    “My neck and my head hurts.”
8/2/17     “I’m in pain all the time. In fact, the whole time I’ve
           been here, my back where the bullets are, the back
           of my legs, and my stomach. I need pain meds the
           rest of the time I’m here until you send me to an
           outside doctor to get fixed.”
8/15/17    “My back and my back of my leg is hurt all the way
           to my feet, left side.”
8/23/17    “Bulging hernia, excruciating pain, remove colos-
           tomy bad [sic] and restore intestinal tract, remove
           metal bullets from stomach and spine, excruciating
           pain.”
9/13/17    “I have a colostomy, but I’m pooping out my butt.
           I’ve never done this before and I’ve had my colos-
           tomy two years. It was supposed to be reversed a
           year ago.”
USCA11 Case: 21-13400       Date Filed: 10/07/2022    Page: 6 of 17




6                      Opinion of the Court                21-13400

 9/23/17   “My back is numb where the bullets are and my her-
           nia hurts. I need something for pain. I would also
           like to see an outside doctor. Thank you.”
 10/9/2017 “I have a bump in my mouth. Tell me what it is. And
           I’m still in pain from the bullets in my back. Can I
           get another out, please.”
 10/14/17 “My hernia mesh tore and is hurting. It’s old and
           needs to be removed.”
 10/18/17 “I’m stopped up, I can’t poop right for four days.
           The two days I passed out and went to medical. I am
           sour on my stomach and it’s red and looks like
           bleeding or treating. I need to see an outside doctor
           before the infection spreads. No blood was drawn
           and my stomach is getting bigger. Send me to an
           outside doctor, please before I get sick and die.”
 10/28/17 “Stomach still hurting real bad burning on the out-
           side is swollen, red. Please help, something is not
           right with this colostomy bag.”
       Much of the pain Christmas complained of was caused by
his hernias and his colostomy. The hernias protruded from his
stomach, and some grew to the size of a golf ball. As for the colos-
tomy, it was functional at times, but at other times Christmas com-
plained that it was malfunctioning. He stressed that he was long
overdue for a colostomy reversal surgery.
       In response, Dr. Rodriguez prescribed only Tylenol, anti-de-
pressants, and anti-anxiety medications. At trial, Christmas testi-
fied that these medications did little to help. Christmas testified
that Dr. Rodriguez once told him that “the body can take quite a
USCA11 Case: 21-13400        Date Filed: 10/07/2022      Page: 7 of 17




21-13400                Opinion of the Court                         7

bit of pain.” Another time, Christmas was in so much pain that he
blacked out in front of Dr. Rodriguez, after which he was simply
told to rest. In response to his complaints, medical staff told Christ-
mas that South Jail does not treat chronic pain and does not pay for
surgeries that are not emergent.
       Specific to Dr. Gomez’s involvement, Christmas testified
that he verbally complained to her about his pain when she visited
South Jail. According to Christmas, she did not give him the help
he needed. Dr. Gomez testified that she never treated Christmas
and was never involved in his care. Although there are treatment
orders and prescriptions for Tylenol bearing Dr. Gomez’s name,
she testified at trial that her name appeared on his orders solely
based on Corizon’s protocol.
       In May 2017, Christmas filed suit against Corizon and sev-
eral of its physicians, including Drs. Rodriguez and Gomez, under
42 U.S.C. § 1983. He alleged deliberate indifference to his serious
medical needs. The claims focused on his care from December
2016 to November 2017.
       Not long after Christmas sued, he was referred to Dr. Janet
Skarda. Her examination revealed that Christmas had a “large cen-
tral abdominal hernia.” Dr. Skarda discussed surgical options with
Christmas, including colostomy reversal and hernia repair. After
another follow up visit, Dr. Skarda eventually performed the colos-
tomy reversal and hernia repair in February 2020. Surgery was suc-
cessful. At a follow-up visit, Christmas reported that his pain was
greatly reduced and that he was no longer taking over-the-counter
USCA11 Case: 21-13400        Date Filed: 10/07/2022     Page: 8 of 17




8                      Opinion of the Court                 21-13400

pain medication. In terms of the timing of Christmas’s surgery—
and why Dr. Skarda did not operate sooner—she testified that she
had no control over scheduling.
        In April 2021, Christmas’s case proceeded to a jury trial on
his claims against Drs. Rodriguez and Gomez. At the final pretrial
hearing, the district court allowed Christmas to add a theory of su-
pervisory liability against Dr. Gomez. Shortly after, the district
court also allowed Christmas to add claims for punitive damages.
        After a three-day trial, a jury found that the Defendants were
deliberately indifferent to Christmas’s serious medical needs and
awarded $100,000 in compensatory damages and $300,000 in puni-
tive damages as to Dr. Rodriguez, as well as $50,000 in punitive
damages as to Dr. Gomez. The jury verdict did not specify
whether Dr. Gomez was liable under a theory of direct or supervi-
sory liability. In a thorough 41-page order, the district court denied
the Defendants’ Rule 50 motion, finding that the evidence sup-
ported the verdict. The Defendants appealed the denial of that mo-
tion, and also appealed the district court’s decision to allow claims
for supervisory liability and punitive damages.
                 II.    STANDARD OF REVIEW
      We review de novo the denial of a motion for judgment as
a matter of law, viewing the evidence in the light most favorable
to the nonmoving party. Salvato v. Miley, 790 F.3d 1286, 1292
(11th Cir. 2015). We review for abuse of discretion the district
USCA11 Case: 21-13400            Date Filed: 10/07/2022       Page: 9 of 17




21-13400                  Opinion of the Court                              9

court’s decision to grant leave to amend the complaint. See Foman
v. Davis, 371 U.S. 178, 181 (1962).
                          III.    DISCUSSION
       Our discussion divides into two parts. We first address the
Defendants’ argument that the evidence was insufficient to support
the jury’s verdict, thus entitling them to judgment as a matter of
law. Second, we address the Defendants’ argument that the district
court abused its discretion by allowing Christmas to assert a theory
of supervisory liability and to seek punitive damages.
 A.     Did the District Court Err in Denying Judgment as a Mat-
                           ter of Law ?
       The Defendants contend that there was insufficient evi-
dence to support the jury’s finding that they violated Christmas’s
Fourteenth Amendment right to due process by showing deliber-
ate indifference to his serious medical needs.1 Christmas alleged
that Dr. Rodriguez was deliberately indifferent in his individual ca-
pacity, and that Dr. Gomez was deliberately indifferent in her indi-
vidual and supervisory capacities.
      A deliberate indifference claim has “both an objective and a
subjective inquiry.” Farrow v. West, 320 F.3d 1235, 1243 (11th Cir.


1 As a pretrial detainee, Christmas’s rights arose under the Fourteenth Amend-
ment rather than the Eighth Amendment, but the standard we apply is the
same in either context. Goodman v. Kimbrough, 718 F.3d 1325, 1331 n.1 (11th
Cir. 2013).
USCA11 Case: 21-13400       Date Filed: 10/07/2022    Page: 10 of 17




10                      Opinion of the Court               21-13400

2003). A plaintiff must first show “an objectively serious medical
need.” Id. “Second, a plaintiff must prove that the prison official
acted with an attitude of ‘deliberate indifference’ to that serious
medical need.” Id.
                   1.     Serious Medical Need
       On the first prong, a serious medical need can be either “one
that has been diagnosed by a physician as mandating treatment or,”
as relevant here, “one that is so obvious that even a lay person
would easily recognize the necessity for a doctor’s attention.” Id.
“The medical need,” we have explained, “must be one that, if left
unattended, poses a substantial risk of serious harm.” Id. (cleaned
up). We have also held that “[s]evere pain that is not promptly or
adequately treated can . . . constitute a serious medical need de-
pending on the circumstances.” Melton v. Abston, 841 F.3d 1207,
1222 (11th Cir. 2016) (per curiam).
       The Defendants argue that Christmas did not have an objec-
tively serious medical need that posed a substantial risk of harm if
left unattended. See Farrow, 320 F.3d at 1243. To the contrary,
they say, all the medical evidence established that Christmas’s con-
ditions were nonemergent.
      Viewing the evidence in the light most favorable to Christ-
mas, however, as we must, we find that the evidence was sufficient
to show that he had an objectively serious medical need. From the
time Christmas arrived at Jail South, he had a colostomy bag and
hernias. During the relevant period, Christmas complained
USCA11 Case: 21-13400       Date Filed: 10/07/2022     Page: 11 of 17




21-13400                Opinion of the Court                       11

repeatedly about the colostomy bag causing him pain and discom-
fort. Christmas testified that wearing the bag was uncomfortable
and made him self-conscious. Even worse, it sometimes malfunc-
tioned, as Christmas explained in several complaints to the jail.
        Christmas’s hernias also caused him to suffer. The hernias,
he testified, grew increasingly bigger as his abdominal mesh dete-
riorated. The largest of the hernias caused a golf-ball-sized bulge
in his stomach. He often reported that the hernias were quite pain-
ful, and it is undisputed that the only way to fix the hernias was to
operate. Even if the need for surgery was nonemergent, a reason-
able jury could have found that the hernias constituted a serious
medical need that required treatment.
       The evidence, then, was sufficient to establish that Christ-
mas had serious medical needs that were “so obvious that even a
lay person would easily recognize the necessity for a doctor’s atten-
tion.” Farrow, 320 F.3d at 1243.
                   2.     Deliberate Indifference
       On the second prong, to prove that the Defendants were de-
liberately indifferent in their individual capacities, Christmas had
to prove: “(1) [the doctors’] subjective knowledge of a risk of seri-
ous harm; (2) disregard of that risk; (3) by conduct that is more than
mere negligence.” Melton, 841 F.3d at 1223. Examples of deliber-
ate indifference include: “(1) grossly inadequate care; (2) a decision
to take an easier but less efficacious course of treatment; and (3)
medical care that is so cursory as to amount to no treatment at all.”
USCA11 Case: 21-13400        Date Filed: 10/07/2022     Page: 12 of 17




12                       Opinion of the Court               21-13400

Id. “[E]ven where medical care is ultimately provided,” we have
held, “a prison official may nonetheless act with deliberate indiffer-
ence by delaying the treatment of serious medical needs, even for
a period of hours, though the reason for the delay and the nature
of the medical need is relevant in determining what type of delay
is constitutionally intolerable.” Farrow, 320 F.3d at 1246 (quoting
McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999)). On this
prong, it helps to separate Dr. Rodriguez’s liability from that of Dr.
Gomez.
                    a.      Dr. Rodriguez’s Liability
       Dr. Rodriguez argues that he was not deliberately indiffer-
ent because, as South Jail records show, he gave Christmas treat-
ment. Although he did not prescribe narcotics, he says that deci-
sion was justified for at least two reasons. Namely, narcotics are
too risky to administer in a jail setting, and Christmas could not
have tolerated them since he has only one kidney.
       After reviewing the record, however, we find the evidence
was sufficient to support the jury’s finding. During the relevant
period, Christmas’s complaints to Dr. Rodriguez were numerous
and repeated—both about his colostomy bag and his hernias.
Once, Christmas’s pain even caused him to black out in Dr. Rodri-
guez’s office. Yet Christmas testified that Dr. Rodriguez did little
to help. True, Dr. Rodriguez administered some treatment, such
as Tylenol. But given the nature of Christmas’s suffering, the jury
could have concluded that it was “so cursory as to amount to no
treatment at all.” See Melton, 841 F.3d at 1223.
USCA11 Case: 21-13400        Date Filed: 10/07/2022    Page: 13 of 17




21-13400                 Opinion of the Court                      13

       Even crediting Dr. Rodriguez’s argument that narcotics
were not an option, a reasonable jury could have found that
Dr. Rodriguez should have referred Christmas to Dr. Skarda ear-
lier. Dr. Rodriguez knew Dr. Skarda had been considering operat-
ing on Christmas at the time of his arrest. He heard Christmas
complain repeatedly about pain and discomfort. Yet he delayed in
referring Christmas to Dr. Skarda. Once Dr. Skarda was able to
operate on Christmas’s hernias and colostomy, his pain was signif-
icantly reduced. A reasonable jury could have believed, based on
this evidence, that Dr. Rodriguez’s delay in referring Christmas to
a surgeon was constitutionally intolerable.
       A reasonable jury, then, could have found that Dr. Rodri-
guez knew about Christmas’s serious medical need, that Dr. Rodri-
guez disregarded that risk by failing to refer him for evaluation, and
that the conduct went beyond mere negligence.
                    b.     Dr. Gomez’s Liability
       Dr. Gomez argues that she cannot have been deliberately
indifferent because she neither participated in Christmas’s care nor
instigated a policy that violated his constitutional rights.
       We start with Dr. Gomez’s individual liability. For three
reasons, the jury could have found that Dr. Gomez knew about
Christmas’s medical needs and that she was involved in his care.
First, Dr. Rodriguez, who was familiar with Christmas’s medical
needs, testified that he communicated regularly with Dr. Gomez
about patients. Second, Christmas testified that he complained
USCA11 Case: 21-13400       Date Filed: 10/07/2022     Page: 14 of 17




14                     Opinion of the Court                 21-13400

directly to Dr. Gomez multiple times. And third, Dr. Gomez
signed an affidavit stating that she would have entered orders for
Christmas if she thought he needed additional care, allowing the
jury to infer that she was personally involved in Christmas’s care.
       The evidence also established that Dr. Gomez had “final re-
sponsibility for making or approving all medical decisions regard-
ing the care provided to inmates in the [South] Jail.” As a result,
the jury could have found that Dr. Gomez, despite knowing about
Christmas’s condition and that surgery was being considered, de-
cided to treat him mainly with Tylenol rather than provide the
treatment he needed. The evidence was thus sufficient to support
a finding of individual liability, not only as to Dr. Rodriguez, but
also as to Dr. Gomez.
       And in any event, the evidence also supported Dr. Gomez’s
supervisory liability. Although there is no vicarious liability under
§ 1983, plaintiffs can sue under a theory of supervisory liability. To
establish supervisory liability, a plaintiff must show either (1) that
the supervisor “personally participate[d] in the alleged constitu-
tional violation” or (2) that there is a “causal connection between
the actions of the supervising official and the alleged constitutional
deprivation.” Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir.
2007). A causal connection is shown when:
      1) a “history of widespread abuse” puts the responsi-
      ble supervisor on notice of the need to correct the al-
      leged deprivation, and he or she fails to do so; 2) a su-
      pervisor’s custom or policy results in deliberate
USCA11 Case: 21-13400        Date Filed: 10/07/2022   Page: 15 of 17




21-13400                 Opinion of the Court                     15

      indifference to constitutional rights; or 3) facts sup-
      port an inference that the supervisor directed subor-
      dinates to act unlawfully or knew that subordinates
      would act unlawfully and failed to stop them from do-
      ing so.
Id. (quoting Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)
abrogated in part on other grounds by Randall v. Scott, 610 F.3d
701 (11th Cir. 2010)).
        At a minimum, the evidence was sufficient here to show that
Dr. Gomez’s “custom or policy result[ed] in deliberate indifference
to [Christmas’s] constitutional rights.” Id. Dr. Gomez was the site
medical director, meaning she was responsible for approving South
Jail’s policies. And Christmas was told several times that South
Jail’s policy was not to treat chronic pain. In fact, as the district
court pointed out, a written response to one of Christmas’s griev-
ance forms informed him: “As I am sure that my medical staff has
told you before, we do not treat chronic pain.” Moreover, Christ-
mas was told that South Jail’s practice was not to pay for nonemer-
gent surgeries. Again, a written document—in this case a nurse’s
report—confirmed that South Jail communicated this policy to
Christmas.
       Based on this evidence, the jury could have reasonably in-
ferred that Dr. Gomez was responsible for policies at South Jail,
and that those policies resulted in deliberate indifference. Accord-
ingly, we affirm on this issue.
USCA11 Case: 21-13400        Date Filed: 10/07/2022      Page: 16 of 17




16                      Opinion of the Court                  21-13400

 B.     Did the District Court Abuse Its Discretion by Allowing a
      Theory of Supervisory Liability and Punitive Damages?
       The Defendants also argue that the district court erred by
allowing Christmas to amend his pleadings on the eve of trial.
Christmas, they contend, didn’t bring up punitive damages or su-
pervisory liability until just before trial. As a result, the Defendants
say they were not on notice of these claims in time to prepare a
defense. Christmas responds that the Defendants were not preju-
diced by the late amendments.
        Even during trial, a district court “should freely permit an
amendment when doing so will aid in presenting the merits and
the objecting party fails to satisfy the court that the evidence would
prejudice that party’s action or defense on the merits.” Fed. R. Civ.
P. 15(b)(1). In denying the Defendants’ motion for new trial, the
district court stressed that the Defendants—whether “prior to trial,
during trial, or even . . . in their motion for a new trial”—never ex-
plained how they would be prejudiced. To explain how they were
prejudiced, the district court reasoned, the Defendants would have
to explain what evidence they would have sought in discovery or
how they would have litigated the case differently if they’d been
given earlier notice of Christmas’s claims.
       After careful review, we find no abuse of discretion here.
The bottom line is that, as the district court explained, the Defend-
ants never said how they would have litigated the case differently
if they’d had more advance notice of Christmas’s claim for
USCA11 Case: 21-13400       Date Filed: 10/07/2022   Page: 17 of 17




21-13400              Opinion of the Court                      17

supervisory liability and punitive damages. For that reason, they
failed to show that they were prejudiced. See Fed. R. Civ. P.
15(b)(1).
                      IV.    CONCLUSION
      In conclusion, the evidence supported the jury’s verdict, and
we find no abuse of discretion in the district court’s permitting
Christmas to amend his complaint. Accordingly, we affirm.
      AFFIRMED.